1
2
3
4
5
6
                                     UNITED STATES DISTRICT COURT
7
                                    EASTERN DISTRICT OF CALIFORNIA
8
9                                                        )
     RUSSELL DEAN WILLIAMS,                              )     CIVIL NO. 1:19-cv-00586-EPG
10                                                       )
            Plaintiff,                                   )
11                                                       )     ORDER GRANTING STIPULATED
            vs.                                          )     REQUEST FOR VOLUNTARY
12                                                       )
                                                         )     REMAND PURSUANT TO SENTENCE
     ANDREW SAUL,                                              FOUR OF 42 U.S.C. § 405(g) AND FOR
13                                                       )
                                                         )     ENTRY OF JUDGMENT
14          Commissioner of Social Security,             )
                                                         )     (ECF Nos. 13, 14)
15          Defendant.                                   )
16          The stipulated request of the parties (ECF No. 13) as amended (ECF No. 14) is GRANTED. This
17   action is remanded for further administrative action pursuant to sentence four of 42 U.S.C. § 405(g). On

18   remand to the Commissioner, the Appeals Council shall direct the Administrative Law Judge to evaluate

19   the medical opinion evidence in accordance with the applicable regulations, reevaluate claimant’s

20   residual functional capacity, and issue a new decision.

21          The Clerk of the Court is directed to enter a final judgment in favor of Plaintiff and against

22   Defendant, reversing the final decision of the Commissioner.

23
     IT IS SO ORDERED.
24
25      Dated:     December 9, 2019                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
